NONQUALIFIED OPTION AGREEMENT

[Date]

This Nonqualified Option Agreement is made as of      ,      (the “Date of
Grant”), between PPG INDUSTRIES, INC. (the “Company”), and

(the “Optionee”).

The purpose of this Agreement is to evidence the grant by the Company to the
Optionee of a Nonqualified Option pursuant to the PPG Industries, Inc. Stock
Plan (the “Plan”).

THEREFORE, the Company and the Optionee, intending to be legally bound, agree as
follows:

1. Incorporation by Reference. The capitalized terms used herein (including Fair
Market Value, which means the closing sale price on the applicable date) shall
have the meanings set forth in the Plan, the text of which is set forth in the
Prospectus dated April 18, 2002, concerning the Plan, which, unless previously
delivered to you, is enclosed. The Plan is incorporated herein by reference.
Also incorporated herein by reference are the Rules and Regulations of the
Committee, as presently in effect and as they may be amended from time-to-time.

2. Grant. The Company hereby grants to the Optionee the right and option to
purchase  shares of the Common Stock of the Company, subject to adjustment as
provided in Section 12 of the Plan, on the terms and conditions herein set forth
or incorporated by reference.

3. Option Price. The Option Price of the shares subject to the Option, unless
adjusted as provided in Section 12 of the Plan, shall be $ per share, which is
the Fair Market Value of a share of Common Stock on the Date of Grant.

4. Option Term. The Option may be exercised as to any or all shares subject to
the Option, at any time or from time-to-time, during the period beginning
     ,     and ending      ,     inclusive (the “Expiration Date”), subject to
earlier termination as provided herein; provided, however, that the Rules and
Regulations of the Committee may provide for the acceleration of the
exercisability of the Option in such events as the Committee may from
time-to-time prescribe.

5. Exercise of Option.

(a) The Option may be exercised by the Optionee giving written notice to the
Company specifying the number of shares to be purchased.

(b) The Option Price shall be payable in such form and at such times as the
Rules and Regulations of the Committee may from time-to-time prescribe or
permit.

(c) As soon as practicable after receipt by the Company of the required notice
and payment in full of the Option Price for the shares purchased, but in no
event earlier than the third (3rd) business day after the date of exercise, a
certificate or certificates representing the shares to be acquired by the
Optionee shall be issued to the Optionee; provided that any certificate(s) for
the shares purchased may be retained by the Company or its stock transfer agent
or kept in a book-entry account by its stock transfer agent or may have such
restrictive legends imprinted thereon prohibiting the transfer of such
certificate(s) for such period as may be prescribed by the Committee in the
Rules and Regulations of the Committee or otherwise. Subject to the foregoing,
the Optionee shall have the rights of a shareholder with respect to such shares
on the third (3rd) business day after the date of exercise.

(d) The date of exercise shall be the date the required notice is received by
the Company; provided, however, that if payment in full is not received by the
Company as prescribed or permitted by the Rules and Regulations of the
Committee, such notice shall be deemed not to have been received.

6. Termination of Option. Unless the Committee shall determine otherwise, the
Option shall immediately expire and will no longer be exercisable at the time
the Optionee ceases to be employed by the Company or a Subsidiary. The preceding
sentence notwithstanding:

(a) if the Optionee’s employment terminates a year or more after the Date of
Grant as a result of the Optionee’s retirement under any retirement plan of the
Company or any Subsidiary, the Option will not immediately expire and will be
exercisable during the Option Term set forth in Section 4.

(b) if the Optionee’s employment terminates a year or more after the Date of
Grant as a result of the Optionee’s total and permanent disability, the Option
will not immediately expire and will become immediately exercisable and remain
exercisable through the Expiration Date.

(c) if the Optionee’s employment terminates a year or more after the Date of
Grant as a result of the Optionee’s death, the Option will not immediately
expire and will become immediately exercisable and may be exercised by the
Optionee’s Successor at any time through the Expiration Date.

(d) if the Optionee dies (i) after the Optionee’s retirement under any
retirement plan of the Company or any Subsidiary and a year or more after the
Date of Grant or (ii) while the Option is exercisable under Subsection 6 (b),
the Option will be immediately exercisable by the Optionee’s Successor who may
exercise the Option at anytime through the Expiration Date.

7. Forfeiture. Notwithstanding any other provisions herein, the Optionee, by
execution of this Agreement, agrees and acknowledges that in return for the
Options granted by the Company herein, the following continuing conditions shall
apply:

(a) if at any time within (i) the term of this Option or (ii) within one
(1) year after the Optionee exercises any part of this Option, whichever is
latest, the Optionee engages in any activity in competition with any activity of
the Company or any of its subsidiaries, or contrary or harmful to the interests
of the Company or any of its subsidiaries, including, but not limited to:
(A) conduct related to the Optionee’s employment for which either criminal or
civil penalties against the Optionee may be sought, (B) violation of Company (or
Subsidiary) Business Conduct Policies, (C) accepting employment with or serving
as a consultant, advisor or in any other capacity to an employer that is in
competition with or acting against the interests of the Company or any of its
subsidiaries, including employing or recruiting any present, former or future
employee of the Company or any of its subsidiaries, (D) disclosing or misusing
any confidential information or material concerning the Company or any of its
subsidiaries, or (E) participating in a hostile takeover attempt, then (1) this
option shall terminate effective the date on which the Optionee enters into such
activity, unless terminated sooner by operation of another term or condition of
this Agreement, the Rules and Regulations or the Plan, and (2) any “Option Gain”
realized by the Optionee from exercising all or any portion of this Option
within one (1) year prior to the Optionee entering into such activity shall be
paid by Optionee to the Company. “Option Gain” shall mean the gain represented
by the closing market price on the date of exercise over the exercise price,
multiplied by the number of shares purchased, without regard to any subsequent
market price decrease or increase.

(b) By accepting this Agreement, Optionee consents to a deduction from any
amounts the Company or any of its subsidiaries owes the Optionee from time to
time (including amounts owed to the Optionee as wages or other compensation,
fringe benefits, or vacation pay, as well as any other amounts owed to the
Optionee by the Company or any of its subsidiaries), to the extent of the
amounts owed to the Company by the Optionee under paragraph (a) above. Whether
or not the Company elects to make any set-off in whole or in part, if the
Company does not recover by means of set-off the full amount the Optionee owes
it, calculated as set forth above, the Optionee agrees to pay immediately the
unpaid balance to the Company.

(c) Optionee may be released from Optionee’s obligations under paragraphs
(a) and (b) above only if the Committee (or its duly appointed agent)
determines, in its sole discretion, that such action is in the best interests of
the Company.

8. Restored Option Feature Not Available. The Restored Option feature of the
Plan shall not apply to the Option granted in this Agreement and Restored
Options will not be granted upon any exercise of the Option granted in this
Agreement.

9. Nontransferability. The Option is not transferable by the Optionee except by
will or the laws of descent and distribution and shall be exercisable during the
Optionee’s lifetime only by the Optionee.

10. Irrevocability. The rights and options granted hereby may not be rescinded,
modified, canceled or otherwise affected by the Company, except as provided
herein (whether expressly or by incorporation by reference), without the written
consent of the Optionee.

11. Choice of Law. The validity, construction and performance of this Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania without reference to any choice of law principles.

12. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the legality, validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

13. Notices. All notices provided for herein shall be in writing and, if to the
Company, shall be delivered to the Treasurer of the Company or mailed to its
principal office, One PPG Place, Pittsburgh, Pennsylvania 15272, addressed to
the attention of the Treasurer, and, if to the Optionee, shall be delivered
personally or mailed to the Optionee at the address appearing in the payroll
records of the Company or a Subsidiary. Such addresses may be changed at any
time by written notice to the other party.

14. Prospectus. By execution of this Agreement, the Optionee acknowledges
receipt of the Prospectus dated April 18, 2002, concerning the Plan.

This Nonqualified Option shall, under no circumstances, be treated as an
Incentive Option.

Optionee

PPG INDUSTRIES, INC.

By

agree.doc

